    Case: 1:18-cv-02523 Document #: 110 Filed: 08/05/21 Page 1 of 4 PageID #:445




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

WILLIAM E. AMOR,                                     )
                                                     )       18-CV-02523
               Plaintiff,                            )
                                                     )       Honorable John Z. Lee
       v.                                            )
                                                     )
MICHAEL CROSS; et al.,                               )
                                                     )
               Defendants.                           )       JURY TRIAL DEMANDED

  AGREED MOTION FOR MODIFICATION OF THE CONFIDENTIALITY ORDER

       Defendants City of Naperville, Michael Cross, Brian Cunningham, Robert Guerrieri and

Jon Ripsky (“Defendants”) and Plaintiff William Amor (collectively hereinafter “the Parties”),

through their respective counsel, respectfully request this Court find good cause to modify the

previously entered Protective Order as attached hereto. In support thereof, Defendants state:

       1.      This is a civil rights action under 42 U.S.C. § 1983 and Illinois common law,

whereupon Plaintiff claims, inter alia, that he was wrongfully arrested, charged, prosecuted, and

convicted.

       2.      On September 4, 2018, this Court entered the parties proposed Agreed

Confidentiality Order. (Dkt. 38.) The parties are currently engaged in expert discovery. One of

Defendants’ retained experts was provided sensitive medical records relating to the one of the

named defendants in this case in order to render her opinion. Plaintiff has now subpoenaed those

records from Defendants’ expert. The parties have conferred on this issue and are in agreement

that the documents should be produced pursuant to more protection than the confidentiality

currently afforded by the Protective Order entered in this case. Thus, pursuant to ¶ 16 of the

Agreed Confidentiality Order, the parties move to modify the current protective order to add a
    Case: 1:18-cv-02523 Document #: 110 Filed: 08/05/21 Page 2 of 4 PageID #:446




provision governing the production of documents pursuant to an “Attorney’s Eyes Only”

designation.

        3.      Good cause exists for an Attorney’s Eyes Only provision because the records at

issue comprise most of this defendant’s medical history spanning over approximately ten years.

The records discuss medical conditions and treatment which extend far beyond the limited scope

which is at issue in Defendants’ expert’s report. Gordon v. Countryside Nursing & Rehab. Ctr.,

LLC, No. 11 C 2433, 2012 WL 2905607, at *2 (N.D. Ill. July 16, 2012) (Designating medical

records as “attorney’s eyes only” because “[a]s other courts in this Circuit have recognized, the

discovery of medical records raises significant issues of privacy interest.”); see also Johnson &

Johnson v. Advanced Inventory Mgmt., Inc., No. 20 CV 3471, 2020 WL 5097076, at *3 (N.D. Ill.

Aug. 28, 2020) (citing Kessel v. Cook County, No. 00 C 3980, 2002 WL 398506, at *3 (N.D. Ill.

Mar.14, 2002) (holding that designation of plaintiffs’ sensitive medical records under an

attorneys’ eyes only provision was “sufficient to protect plaintiffs’ privacy interests, while at the

same time affording defendants discovery that may lead to admissible evidence to defend against

plaintiffs’ claims”).

        4.      Thus, the Parties have agreed in form and substance to the attached proposed

Agreed Modified Confidentiality Order. A redlined version is attached as Exhibit A and a clean

version is attached as Exhibit B.

        5.      The attached Agreed Confidentiality Protective Order accounts for an

“ATTORNEY’S EYES ONLY” designation for limited documents of a highly sensitive nature.

        WHEREFORE, the parties respectfully request this Court enter the Parties’ Agreed

Proposed Modified Confidentiality Order, attached hereto as Exhibit A, and for such further

relief the Court deems just and proper.



                                                  2
   Case: 1:18-cv-02523 Document #: 110 Filed: 08/05/21 Page 3 of 4 PageID #:447




Dated: August 5, 2021                 Respectfully submitted,

/s/ Laura M. Ranum                           /s/ Mariah Garcia
LAURA M. RANUM, Atty. No. 6300636            MARIAH GARCIA, Atty. No. 6332705
One of the Attorneys for Defendants          One of the Attorneys for Plaintiff

James G. Sotos                               Jon Loevy
Joseph M. Polick                             Mariah Garcia
Laura M. Ranum                               Gayle Horn
Lisa M. Meador                               Loevy & Loevy
Carson W. Canonie                            311 N. Aberdeen Street, 3rd Floor
THE SOTOS LAW FIRM, P.C.                     Chicago, IL 60607
141 W. Jackson Blvd., #1240A                 (312) 243-5900
Chicago, Illinois 60604                      mariah@loevy.com
Tel: (630) 735-3300
Fax: (630) 773-0980
lranum@jsotoslaw.com




                                         3
   Case: 1:18-cv-02523 Document #: 110 Filed: 08/05/21 Page 4 of 4 PageID #:448




                              CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury pursuant to 28 U.S.C.A. § 1746 that the
foregoing is true and correct, that on Thursday, August 5, 2021, I electronically filed the
foregoing Agreed Motion for Modification of the Confidentiality Order with the Clerk of the
Court using the CM/ECF system, which will send notification of such filing to the following
CM/ECF participants listed below:

Attorneys for Plaintiff:
Jon Loevy
Mariah Garcia
Gayle Horn
Loevy & Loevy
311 N. Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
jon@loevy.com
mariah@loevy.com
gayle@loevy.com


                                          /s/ Laura M. Ranum
                                          LAURA M. RANUM, Attorney No. 6300636
                                          One of the Attorneys for Defendants




                                             4
